Citation Nr: 1013704	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to March 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a November 2007 rating decision, the Veteran was granted 
service connection for tinnitus, with a disability rating of 
10 percent, effective from July 30, 2004.  The Veteran has 
not since appealed the initial rating or effective date 
assigned for his tinnitus disability, so the claim is no 
longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 
38 C.F.R. § 20.200 (2009).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in December 2006, the Veteran 
indicated that he wished to withdraw his claim of entitlement 
to service connection for COPD.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement received in December 2006, the Veteran 
indicated that he wished to withdraw his appeal.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  The Veteran 
has withdrawn his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claim of entitlement to service connection for 
COPD and it is dismissed.  


ORDER

The claim for service connection for COPD is dismissed.


REMAND

The Veteran contends that his bilateral hearing loss is due 
to his military service.  Specifically, the Veteran states 
that noise from gunfire and aircraft turbines during his 
active duty resulted in his current condition.  

The evidence clearly shows that the Veteran currently has 
hearing loss pursuant to 38 C.F.R. § 3.385, as the Veteran 
demonstrated an average pure tone threshold level of 49 
decibels for his right ear and 58 decibels for his left ear 
at a VA audiological examination in August 2007.  

Consequently, the determinative issue is whether the 
Veteran's current bilateral hearing loss disability is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  To date, the only opinion of record as to the 
etiology of the Veteran's current bilateral hearing loss 
disability was rendered by the VA examiner after the August 
2007 VA examination.  However, in addressing whether there 
was a relationship between the Veteran's bilateral hearing 
loss and his military service, the examiner opined that she 
was unable to provide an opinion "without resort to mere 
speculation."  The examiner acknowledged that the 
audiological readings were sufficient to establish a current 
diagnosis of bilateral hearing loss.  However, she stated 
that Veteran's service treatment records (STRs) do not 
include a puretone threshold reading at 3000 hertz, which is 
necessary to show an STS (significant threshold shift).  The 
examiner concluded that "the possibility exists that if 3000 
hertz were included in the averages, there may have been an 
STS."  

The Court of Appeals for Veterans Claims (Court) recently 
determined that a VA examiner cannot conclude that an opinion 
as to etiology cannot be determined without resorting to 
"mere speculation" as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled.  Jones v. Shinseki, No. 07-3060 
(March 25, 2010).  Here, it is unclear whether the examiner 
closely considered the Veteran's in-service audiological 
examinations, especially in light of the existence of a 
current disability.  Specifically, the Veteran's STRs show 
that in January 1965 the Veteran's hearing was determined to 
be normal.  In February 1969, the Veteran's left ear showed a 
threshold of 40 decibels at 4000 hertz.  In the July 1978 
separation examination, the Veteran's left ear had a 
threshold of 25 decibels at 4000 hertz.  

In light of Jones, the Board concludes that the medical 
opinion provided after the VA examination in August 2007 was 
inadequate, as the examiner's conclusion that she could not 
determine the etiology of the Veteran's bilateral hearing 
loss without resorting to speculation failed to 
satisfactorily explain why she could not render an opinion 
without resorting to speculation.  As such, an additional 
examination should be provided.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation 
examination to determine the etiology of his 
bilateral hearing loss.  He is hereby advised 
that failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  The 
claims file, including a complete copy of this 
remand, should be made available for review of 
the Veteran's pertinent medical and other 
history.  

Based on physical examination and a review of 
the claims file, the examiner is asked to 
provide an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's current 
bilateral hearing loss was either caused by or 
began during his military service.  A complete 
rationale should be provided for any opinion 
expressed.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, the examiner should clearly 
identify precisely what facts cannot be 
determined and it should be clear in the 
examiner's remarks that it could not be 
determined from current medical knowledge that a 
specific in-service injury or disease could 
possibly cause the claimed condition, or that 
the actual cause is due to multiple potential 
causes.  

2.  When the development requested has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an appropriate 
time for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


